PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Meder brought an action against the Insurance Company to recover the value of certain articles that he claimed were stolen from his office located in Cleveland, Ohio. The action was brought under a burglary insurance policy which covered losses for burglary “by any person or persons who shall have made entry into such safe or safes by the use of tools or explosives applied directly to the outside thereof.” The evidence showed that the safe in Meder’s office, Meder had left the combination to the safe in his desk, that the desk could be broken open and that the face and combination of the , safe had been deeply scratched, but there was no evidence of the combination being broken or the safe blown open, in fact the evidence showed that the combination worked as well after the entry to the safe as before. A verdict waws rendered for the plintiff, whereupon the Insurance Company prosecuted error. In reversing th\ judgment of the lower court, the Court of Appeals held:
1. As there- is no evidence to show that entrance to the safe was effected by means either of explosives or of tools, the insured did not come within the term;s of the policy which provided only for indemnity where bur'glary was effected by the use of tools or explosives.